Citation Nr: 1609516	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1967 to November 1970, with additional service as part of the reserves.

The present matter comes to the Board of Veteran's Appeals (Board) on appeal following a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran had requested and been scheduled for a Board videoconference hearing. The Veteran was notified by a June 2013 letter of the hearing scheduled for July 2013, but failed to report. As such, his hearing request was considered withdrawn. 38 C.F.R. § 20.704 (2015). The Veteran submitted a statement in October 2013 stating that he moved years ago and that "[d]ue to the timeliness of the VA's appeal system, the [V]eteran was unaware of a scheduled videoconference hearing . . . ." However, the Veteran has not requested a rescheduled hearing, and the Board continues to consider the hearing request withdrawn. In fact, in the October 2013 statement the Veteran did not request a hearing, but rather stated that he is "requesting an opportunity to have his case decided before the [B]oard if the remand is not adjudicated in granting of benefits." Furthermore, the Board notes that Informal Hearing Presentations were submitted in August 2013 and February 2016, and that both briefs do not request a rescheduled hearing. As such, the Veteran's hearing request continues to be construed as withdrawn.

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.

In August 2013, the Board remanded the claim for further development. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In compliance with the Board's remand directives, the Veteran was afforded a new VA examination and opinion in March 2014. However, the Board finds the March 2014 VA examination opinion inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). Thus, an addendum opinion is necessary.

The March 2014 VA examination opinion concludes that there is no evidence to support the Veteran's claim of service related tinnitus, relying on the fact that service medical records are silent for complaints of acoustic trauma, hearing loss, or tinnitus. However, the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, service connection may be granted for tinnitus where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service medical findings of tinnitus, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

Upon review of the Veteran's claims file, the Board concedes in-service acoustic trauma, and therefore, remands this matter for an addendum opinion regarding the etiology of the Veteran's tinnitus. The Board finds that the Veteran's assertions as to his acoustic trauma in service are generally consistent with his service as documented and described. To that end, in August 2008 the Veteran asserted that he was exposed to loud noise while on active duty attached to the 411th transportation company and the artillery unit attached to the 56th artillery command, during which he was constantly exposed to ammunitions and loud construction equipment. Moreover, at the November 2008 VA examination, the Veteran reported that he fired artillery in service, and was exposed to the noise from firing M-14, M-60, and 45 caliber pistols. In December 2008, the Veteran again stated that "[w]hile on active duty in the US Army, I was exposed to loud noise while working at various sites."

The Veteran's military personnel and service records corroborate the Veteran's assertions. The DD-214 indicates that the Veteran last served as part of the artillery while on active duty and received recognition for his sharpshooter M-14 skills.

In addition, in a November 2008 statement, the Veteran explained that he served in the artillery unit for two years, and then served in the National Guard. He contends that "[w]hile in field training I was a loader on an M-16 halftrack mo[u]nted mortar cannon. The halftrack was inclosed [sic] on all sides with an open top. There was not much room in the back [which] put us [. . .] in close proximity of the cannon . . . ." The Veteran clarified that even with ear protection, the noise of the cannon was very loud and hurt his ears every time it was fired. The Veteran's Report of Separation and Record of Service for his period on reserve also records that the Veteran received recognition for his 45 caliber pistol skills. 

The Board notes that a veteran is a person who served in the active military, to include: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Given the above discussion, the Board considers the Veteran to be a reliable historian as to his in-service experiences, and concedes acoustic trauma from both his active and reserve service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the crucial remaining issue is whether there is a nexus between the Veteran's current tinnitus, and his conceded in-service noise exposure. The instant medical opinion is inadequate, as it is based on a lack of medical documentation of in-service tinnitus, and the examiner does not actually address whether the Veteran's current disability is related to the Veteran's service in light of his assertions as to tinnitus as a result of his exposure to the acoustic trauma in service. See Buchanan, 451 F.3d at 1336; see also Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

A VA addendum medical opinion is therefore warranted to determine the etiology of the Veteran's current tinnitus. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter). 

Accordingly, the case is REMANDED for the following action:

1. The Virtual VA/VBMS records, and a copy of this remand, must be made available to, and reviewed by, the March 2014 VA examiner (or a suitable substitute) to determine the etiology of the Veteran's tinnitus. The examiner must indicate on the examination report that the case was reviewed again. 

The examiner should provide an opinion addressing the following question: is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus was incurred in or aggravated by service to include acoustic trauma in service?

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's noise exposure consistent with his duties in both active and reserve service. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in furtherance of his perceived tinnitus. See Jandreau, 492 F.3d at 1377. 

The Board directs the examiner's attention to the Veteran's service treatment records and military personnel records from his active duty and reserve service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

2. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




